Gray, J.
It is unnecessary to consider whether the evidence introduced at the trial would have warranted the jury in inferring that the defendant knew that the person, who as a magia trate took the affidavit indorsed upon the writ in the former ac tian, also made out that writ as attorney for the plaintiff therein. That fact did not appear on the face of the process, or affect the jurisdiction of the court from which it issued over the parties or the cause of action; but depended on the officer’s private knowledge of the magistrate’s handwriting and relation to one of the parties to that action, which the officer was not bound to think about, and which could not deprive him of the conclusive protection which the law attributes to a process regular on its face, and issued by a court of competent jurisdiction. Chase v. Ingalls, 97 Mass. 524. Webber v. Gay, 24 Wend. 485. People v. Warren, 5 Hill, 440. State v. Weed, 1 Foster, 262.

Exceptions overruled